No. 97-41437
                                 - 1 -

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 97-41437
                           Summary Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

TAI TAN DUONG; CHI THIEN DUONG,

                                            Defendants-Appellants.

                  ______________________________

          Appeal from the United States District Court
                for the Eastern District of Texas
                         (1:93-CR-16-1-2)
                  ______________________________

                            July 15, 1999

Before DAVIS, DUHÉ and PARKER, Circuit Judges.

PER CURIAM:*

     Tai Tan Duong, federal prisoner #04216-078, and Chi Thien

Duong, federal prisoner #04236-078, appeal from the district

court’s denial of their 28 U.S.C. § 2255 motion.     They argue that

the evidence was not sufficient to support their convictions

under 18 U.S.C. § 924(c) for carrying and using firearms and that

the district court’s jury instruction on what constituted use of

a firearm was erroneous.    Although the record evidence is not

sufficient to support the conviction under the use prong of §

924(c), (See Bailey v. United States, 515 U.S. 137 (1995)), it is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-41437
                               - 2 -

sufficient to support the conviction under the “carrying” prong.

We also conclude that the erroneous “use” instruction was

harmless because the jury found beyond a reasonable doubt the

facts necessary to support the Duongs’ convictions for

“carrying.”   See United States v. Brown, 161 F.3d 256, 259 (5th

Cir. 1998)(en banc).   Accordingly, the judgment of the district

court is

     AFFIRMED.